Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Gene Reineke, Media Relations – (215) 761-6046 CIGNA REPORTS SECOND QUARTER 2010 RESULTS o Second quarter 2010 shareholders’ net income was $294 million, or $1.06 per share, compared to $435 million, or $1.58 per share, for the same period last year.Shareholders’ net income included a loss of $0.37 per share in the second quarter of 2010 compared to income of $0.40 per share in the second quarter of 2009 from results for the Guaranteed Minimum Income Benefits (GMIB)1 business. o Adjusted income from operations2 in the quarter was $384 million, or $1.38 per share, reflecting the benefit of our diversified global portfolio, with each of our ongoing businesses, specifically International, Disability and Life, and Health Care, reporting strong results. o The Company repurchased approximately 6.2 million shares for approximately $200 million through August 4, 2010. o The Company now estimates full year 2010 earnings per share, on an adjusted income from operations2,3 basis, to be in the range of $4.10 to $4.40 per share. PHILADELPHIA, August 5, 2010 – CIGNA Corporation (NYSE: CI) today reported shareholders’ net income of $294 million, or $1.06 per share, for the second quarter of 2010 compared with shareholders’ net income of $435 million, or $1.58 per share, for the same period last year.Shareholders’ net income included a loss of $0.37 per share in the second quarter of 2010 and income of $0.40 per share for the same period last year from results of the GMIB1 business, primarily related to interest rate movements. Second quarter 2009 results also included two special items5;a benefit of $30 million after-tax, or $0.11 per share, related to the decision to freeze the CIGNA Pension Plan and CIGNA Supplemental Pension Plan and an after-tax charge of $9 million, or $0.04 per share, which represented incremental actions related to CIGNA's previously announced cost reduction plan. CIGNA's adjusted income from operations2 for the second quarter of 2010 was $384 million, or $1.38 per share, compared to adjusted income from operations2 of $313 million, or $1.14 per share, for the same period last year. "Our second quarter 2010 results demonstrate that we continue to effectively execute our global growth strategy,” said David M. Cordani, President and Chief Executive Officer of CIGNA Corporation.“Our focus is on delivering value for our customers and shareholders.We do that by listening, understanding, and helping our customers and by leveraging our diverse portfolio of solutions that are aligned with our mission to help people around the world improve their health, well-being and sense of security.I’m proud of what we’ve accomplished and now look forward to continuing to deliver on our mission and maintaining our positive trajectory.” 2 CONSOLIDATED HIGHLIGHTS The following is a reconciliation of adjusted income from operations2 to shareholders’ net income (after-tax; dollars in millions, except per share amounts): Six Months Three Months Ended Ended June 30, June 30, March 31, June 30, Adjusted income from operations2 $ Net realized investment gains (losses), net of taxes 14 (9
